


--------------------------------------------------------------------------------


Exhibit 10.1
 
CARMAX, INC.
AMENDED AND RESTATED 2002 EMPLOYEE STOCK PURCHASE PLAN
(as amended and restated June 23, 2009)


1.             Purpose and Effective Date.  The CarMax, Inc. Amended and
Restated 2002 Employee Stock Purchase Plan (the “Plan”) provides eligible
employees of CarMax, Inc., a Virginia corporation, an opportunity to purchase
CarMax, Inc. Common Stock (“Common Stock”) through payroll deductions and to
receive a Company match for a portion of their payroll deductions.  The Plan was
originally effective on October 1, 2002, and was amended and restated effective
as of November 1, 2004, as of July 1, 2006 and as of January 19, 2009.  The
effective date of this amendment and restatement is June 23, 2009.
 
2.             Definitions.
 
(a)           Benefits Department: The employee benefits department of the
Company.
 
(b)           Committee: The Compensation and Personnel Committee of the
Company’s Board of Directors.
 
(c)           Company: CarMax, Inc., a Virginia corporation, and any subsidiary
business entity (including, but not limited to, a corporation, a partnership, or
limited liability company) that is under common control with CarMax, Inc., as
determined under Section 414(b) or (c) of the Internal Revenue Code of 1986, as
amended.


(d)           Compensation: All cash compensation and commissions (estimated as
deemed necessary by the Plan Administrator) before any deductions or withholding
and including overtime and bonuses, but exclusive of all amounts paid as
reimbursements of expenses including those paid as part of commissions and those
paid in the form of relocation bonuses, housing allowances or other payments in
connection with employee relocations.
 
(e)           Eligible Employees: Employees who meet the requirements set forth
in Section 4.
 
(f)            Employee: Any person employed by the Company as a common law
employee on the United States payroll. It is expressly intended that persons not
employed as common law employees on the Company’s United States payroll are to
be excluded from participation in the Plan, even if a court or administrative
agency determines that such individuals are common law employees and not
independent contractors.
 
(g)           Enrollment Date: The date on which an Eligible Employee begins
participation in the Plan pursuant to Section 6.
 
(h)           Participating Employees: Eligible Employees who participate in the
Plan.
 
(i)            Plan Administrator: An Employee (or a group of Employees)
appointed by the Committee as provided in Section 5 or, in the absence of any
such specific appointment, the Chief Financial Officer of the Company.
 

 
 

--------------------------------------------------------------------------------

 

(j)            Plan Service Provider: A plan service provider/dealer registered
with the Securities and Exchange Commission and a member of the National
Association of Securities Dealers or other provider of employee plan
administrative services selected by the Plan Administrator as provided in
Section 5.
 
3.             Amount of Stock Subject to the Plan.  The total number of shares
of Common Stock that may be purchased under the Plan shall be 8,000,000, subject
to adjustment as provided in Section 16.  Such shares must be shares purchased
for Participating Employees on the open market.
 
4.             Eligible Employees.
  
(a)   Any Employee classified as a “Full-Time Associate” or “Part-Time
Associate” pursuant to the Company’s policies and procedures shall become
eligible to participate in the Plan after he or she has completed one year of
service as an Employee of the Company; provided, however, that (i) Employees who
are subject to Section 16 of the Securities Exchange Act of 1934, as amended,
with respect to securities of the Company, and (ii) Employees who are officers
of the Company (other than those serving as Assistant Vice Presidents, Assistant
Treasurers or Assistant Secretaries), shall not be eligible to participate in
the Plan.
 
(b)           If an Employee has one year of service but is excluded from
participation in the Plan due to the requirements set forth in (i) or (ii) of
the preceding paragraph, the Employee will be eligible to participate in the
Plan  as soon as administratively practicable, after he or she is no longer
excluded because of such requirements.  Continuity of service for purposes of
determining if an Employee has completed one year of service is determined
pursuant to the Company’s rehire/reinstatement and change of status policies in
effect at the time the eligibility determination is made.
 
5.             Administration of the Plan.
 
(a)   The Plan shall be administered by the Committee or its designee.  The
Committee shall have all powers necessary to administer the Plan, including but
not limited to, the power: to construe and interpret the Plan’s documents; to
decide all questions relating to an Employee’s employment status and eligibility
to participate in the Plan; to make adjustments to the limitations on payroll
deductions set forth in Section 7; to employ such other persons as are necessary
for the proper administration of the Plan; and to make all other determinations
necessary or advisable in administering the Plan.  Any construction,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding.
 
(b)           The Committee shall appoint an officer or other Employee of the
Company to serve as the Plan Administrator. The Plan Administrator shall be
authorized to designate other Employees of the Company to assist him or her in
carrying out his or her responsibilities under the Plan.  The Plan Administrator
and his or her designees shall be responsible for the general administration of
the Plan including establishment of operating procedures, enrollment deadlines
and such other matters as the Committee deems necessary for the efficient and
proper administration of the Plan.
 

 
 

--------------------------------------------------------------------------------

 

(c)           The Plan Administrator shall appoint a Plan Service Provider in
order to fulfill the duties of the Plan Service Provider set forth herein.  The
Plan Administrator shall also have the authority to replace any Plan Service
Provider he or she has appointed for the Plan with another Plan Service
Provider.
 
6.             Participation in the Plan.
 
(a)           An Eligible Employee may commence or recommence participation in
the Plan as soon as administratively feasible after he or she has enrolled and
that enrollment has been processed by the Plan Service Provider.
 
 (b)           An Eligible Employee shall authorize payroll deductions from the
Employee’s Compensation and authorize the Plan Service Provider to establish an
employee stock purchase plan account for the Employee (“ESPP Account”).
 
(c)           A Participating Employee’s contributions will begin in the first
pay period that is administratively practicable after the enrollment has been
processed by the Plan Service Provider.
 
7.             Payroll Deductions and Limitations.
 
(a)           Payroll deductions shall be a percentage of the Participating
Employee’s Compensation for each payroll period as specified by the
Participating Employee according to procedures defined by the Benefits
Department.  Payroll deductions for each payroll period shall not be less than
2% nor more than 10% of Compensation for such payroll period.  Payroll deduction
specifications shall be made in 1% increments.  The Plan Administrator shall
have the power to change these percentage limitations.
 
(b)           The maximum amount that may be contributed by each Participating
Employee to the Plan in any one calendar year is $7,500.  When a Participating
Employee’s aggregate payroll deductions for the calendar year total $7,500, the
Participating Employee’s purchases of Common Stock and payroll deductions under
the Plan shall be suspended for the remainder of the calendar year.  However,
the Participating Employee shall continue to be a participant under the Plan
unless he or she elects to stop contributions in the manner described in Section
17 or his or her participation terminates under Section 18 and the Employee’s
purchases of Common Stock and payroll deductions will be resumed for the first
full payroll period of the next calendar year.
 
8.             Changes in Payroll Deductions.  A Participating Employee may
change the percentage of his or her payroll deductions, according to the
procedures defined by the Benefits Department, subject to the minimum, maximum
and allowed increments set forth in Section 7.  The change will be effective as
soon as administratively practicable after the change request has been processed
by the Plan Service Provider. A Participating Employee may also elect to stop
making contributions in the manner described in Section 17.
 
9.             Company Matching Contributions.   The Company shall contribute an
amount each month (the “Company Matching Contribution”) towards the purchase of
shares for Participating Employees. Unless modified by the Committee, the amount
of the Company Matching Contribution shall be 15% of each Participating
Employee’s contribution.  From

 

--------------------------------------------------------------------------------


 
 
time to time the Committee may modify the amount of the Company Matching
Contribution; provided, however, that the Company Matching Contribution may not
exceed 15% of each Participating Employee’s contribution.  The Company Matching
Contribution shall be used to purchase shares for Participating Employees in
accordance with Section 11. Participating Employees shall be fully vested in
shares purchased with Company Matching Contributions.
 
10.           Purchase Price.  A purchase price for all shares of Common Stock
to be purchased under the Plan shall be determined on a monthly basis.  The
purchase price shall apply to all purchases attributable to a Participating
Employee’s payroll deductions for the payroll periods in the calendar month
immediately preceding the date the purchase transactions take place (the
“Payroll Deduction Month”).  The purchase price shall be 100% of the average
selling price of Common Stock on the open market during a two to three day
period in which the purchases are made (the “Purchase Price”).  Such purchase
period shall end no later than the last business day of the month immediately
following the Payroll Deduction Month.
 
11.           Method of Purchase. The shares of Common Stock to be purchased
under the Plan shall be purchased once each month on the open market.  The
Company shall transmit the aggregate payroll deductions from the prior month
together with the related Company Matching Contribution and information on each
Participating Employee’s contribution to the Plan Service Provider promptly
after the end of each month.  On a date as soon as practicable following receipt
of the funds, the Plan Service Provider shall arrange for the purchase of Common
Stock on the open market.  As soon as practicable after completing the purchase
of the shares, the Plan Service Provider shall credit the ESPP Account for each
Participating Employee with as many shares and fractional interests in shares as
the Participating Employee’s contribution and the Company Matching Contribution
will allow, based on the Purchase Price.  Shares purchased pursuant to both
Participating Employee contributions and Company Matching Contributions made
with respect to a calendar year shall be credited to the ESPP Accounts of
Participating Employees no later than March 15 following the end of such
calendar year.
 
12.   Dividend Reinvestment.
 
(a)   Each ESPP Account shall be established with the following default dividend
policy.  Cash dividends, if any, paid with respect to the Common Stock held in
each ESPP Account under the Plan shall be automatically reinvested in Common
Stock, unless the Participating Employee directs otherwise.  The Plan Service
Provider shall arrange for the reinvestment of dividends on the open market at
the Participating Employee’s expense as soon as the Plan Service Provider
receives the cash dividends.  The Company will not  pay any expenses associated
with reinvesting dividends.
 
(b)           The Committee shall have the right at any time or from time to
time upon written notice to the Plan Service Provider to change the default
dividend reinvestment policy for ESPP Accounts established under the Plan.
 

 
 

--------------------------------------------------------------------------------

 

13.           Rights as a Shareholder.  A Participating Employee shall have the
right to vote full shares of Common Stock held in the Participating Employee’s
ESPP Account and the right to receive annual reports, proxy statements and other
documents sent to shareholders of Common Stock generally; provided, however,
that so long as such shares are held for a Participating Employee by the Plan
Service Provider, if a Participating Employee fails to respond in a timely
manner to a request for instructions with respect to voting, the Plan Service
Provider shall take such action with respect to the shares held for the
Participating Employee as permitted by the New York Stock Exchange rules.  To
the extent that such rules and applicable law permit, the Plan Service Provider
shall vote shares with respect to which no specific voting instructions are
given in accordance with the recommendations of the Board of Directors of the
Company.  By instructing the Plan Service Provider in accordance with the terms
and conditions of the Plan Agreement (defined below), a Participating Employee
shall have the right at any time:
 
(a)           to obtain evidence of the shares of Common Stock credited to the
Participating Employee’s ESPP Account;
 
(b)           to direct that any whole shares of Common Stock credited to the
Participating Employee’s ESPP Account be sold, and that the proceeds, less
selling expenses, be remitted to the Participating Employee; or
 
(c)           to direct that any whole shares of Common Stock credited to the
Participating Employee’s ESPP Account be transferred to an individual brokerage
account.
 
14.           Rights Not Transferable.  Rights under the Plan are not assignable
or transferable by a Participating Employee other than by will or by the laws of
descent and distribution and, during the Participating Employee’s lifetime, are
exercisable only by the Participating Employee.
 
15.           Joint Accounts.  Participating Employees may, to the extent
permitted by the Plan Service Provider, establish ESPP Accounts as joint
accounts with rights therein as prescribed under applicable state law.
 
16.           Certain Adjustments in the Case of Stock Dividends or Splits.  The
Committee shall make appropriate adjustments in the number of shares of Common
Stock that may be purchased under the Plan if there are changes in the Common
Stock by reason of stock dividends, stock splits, reverse stock splits,
recapitalizations, mergers or consolidations.
 
17.   Stopping Contributions.
 
(a)   A Participating Employee may stop his or her contributions in accordance
with procedures defined by the Benefits Department. Payroll deductions will stop
as soon as administratively practicable. In addition, contributions will be
automatically stopped for any Participating Employee who goes on a leave of
absence without pay, effective when the Employee ceases to be paid by the
Company.
 
(b)           After contributions for an Employee have been stopped, the Plan
Service Provider will leave the ESPP Account open and the Committee reserves the
right to charge

 
 

--------------------------------------------------------------------------------



the Employee any account fees resulting from the ESPP Account left open.  Shares
may be left in the ESPP Account or the Employee may sell the shares or request
evidence of ownership thereof.  If dividends are being paid and reinvested at
the time of withdrawal, they will continue to be reinvested (if paid) unless the
Employee requests the Plan Service Provider to pay them in cash.  The Employee
may also ask the Plan Service Provider to close the ESPP Account.
 
(c)           An Employee for whom contributions have been stopped may start
contributions again pursuant to Section 6 at any time when the Employee is an
Eligible Employee.
 
18.           Termination of Participation in the Plan. An Employee’s
participation in the Plan shall terminate when the Employee ceases to be
employed by the Company, whether by reason of retirement, termination of
employment, death, or otherwise (“Terminated Participant”).  Payroll deductions
shall cease immediately or as soon as administratively feasible after the Plan
Service Provider processes the termination.  Purchases shall be made for the
calendar month in which the last payroll deduction is made in accordance with
Section 11.  The Terminated Participant may elect to: (i) obtain evidence of the
whole shares of Common Stock credited to his or her ESPP Account; (ii)  direct
the Plan Service Provider to sell all whole shares of Common Stock credited to
his or her ESPP Account and remit the proceeds, less selling expenses, to the
Terminated Participant, or (iii) direct the Plan Service Provider to transfer
all whole shares of Common Stock credited to his or her ESPP Account to an
individual brokerage account.  In any event, the Plan Service Provider will sell
any fractional interest held in the Terminated Participant’s ESPP Account to the
Company and remit the proceeds of such sale, less selling expenses to the
Terminated Participant.  In the event of an Employee’s death, the distribution
shall be made to the Employee’s designated beneficiary or, in the absence of a
designated beneficiary, to the Employee’s estate, in accordance with procedures
established by the Plan Service Provider.
 
19.           Amendment of the Plan. The Committee may, at any time, or from
time to time, amend the Plan in any respect; provided, however, that the Company
shall obtain shareholder approval of an amendment to the extent necessary to
comply with any applicable law, regulation or stock exchange rule.
 
20.           Termination of the Plan.  The Plan and all rights of Employees
hereunder shall terminate:
 
(a)           on the last business day of any month that Participating Employees
become entitled to purchase a number of shares of Common Stock greater than the
number of shares remaining unpurchased out of the total number of authorized
shares under Section 3; or
 
(b)           at any earlier date at the discretion of the Board of Directors of
the Company.
 
In the event that the Plan terminates under circumstances described in (a)
above, the Common Stock remaining unpurchased as of the termination date shall
be allocated to Participating Employees for purchase on a pro rata basis.  Upon
termination of the Plan, ESPP Accounts shall remain open subject to the same
limitations and conditions set forth in the second paragraph of Section 17.
 



--------------------------------------------------------------------------------


 
21.           ESPP Account.  The relationship between the Plan Service Provider
and each Participating Employee shall be governed by a separate agreement of
terms and conditions between them (“Plan Agreement”).  In electing to
participate in the Plan, a Participating Employee shall be deemed to have
accepted the terms of the Plan Agreement.
 
22.           Payment of Expenses.  The Company shall pay all expenses
associated with purchases under the Plan, including brokerage commissions, if
any.
 
23.           Notices.  Any notice or instruction to be given to the Company
shall be in writing and delivered by hand, Company office mail or U.S. mail to
the address below:
 
CarMax, Inc.
c/o Secretary, CarMax, Inc.
12800 Tuckahoe Creek Parkway
Richmond, Virginia  23238
 
Any signature submitted to the Company electronically or by facsimile will have
the same force and effect as an original signature.
 
24.           Government and Other Regulations.  The Plan, and the rights to
purchase Common Stock hereunder, and the Company’s obligation to sell and
deliver Common Stock hereunder shall be subject to all applicable federal, state
and foreign laws, rules and regulations, and to such approvals by any regulatory
or government agency as may, in the opinion of counsel for the Company, be
required.  Any provision of this Plan that violates or conflicts with Section
409A of the Internal Revenue Code of 1986, as amended, shall be null and void
and of no effect.
 
25.           Severability.   If any provision of this Plan is not valid or
enforceable, that validity or enforceability shall not affect the remaining
provisions of the Plan.
 
26.           Indemnification of Committee.  Service on the Committee shall
constitute service as a member of the Board of Directors of the Company so that
members of the Committee shall be entitled to indemnification and reimbursement
as members of the Board of Directors of the Company pursuant to its Articles of
Incorporation and Bylaws.
 
27.           Tax Matters.
 
(a)           Each Employee shall make provision satisfactory to the Plan
Administrator for payment of any taxes required by law to be withheld in respect
of the purchase or disposition of Common Stock. In the Plan Administrator’s
discretion and subject to applicable law, such tax obligations may be paid in
whole or in part by the withholding or delivery of shares of Common Stock,
including shares purchased under this Plan, valued at fair market value on the
date of withholding or delivery.  The Company may, to the extent permitted by
law, deduct any such tax obligations from any payment of any kind otherwise due
to the Employee.
 

 
 

--------------------------------------------------------------------------------

 

(b)           The Company does not represent or guarantee that any particular
federal, state, or local income or payroll tax consequence will result to
Participating Employees as a result of participation in the Plan.
 
28.           Designation of Beneficiary.   An Eligible or Participating
Employee may file a written designation of a beneficiary in the manner
prescribed by the Plan Administrator to receive shares of Common Stock or cash
allocated to the Employee’s ESPP Account in the event of the Employee’s
death.  In the absence of a beneficiary designation, or if the designated
beneficiary has predeceased the Employee, the Company shall deliver the shares
of Common Stock and cash allocated to the Employee’s ESPP Account to the
executor or administrator of the Participating Employee’s estate.
 
29.           Governing Law.  The Plan shall be construed, enforced, and
administered in accordance with the laws of the Commonwealth of Virginia to the
extent such laws are not preempted by federal law.
 
IN WITNESS HEREOF, this plan has been executed as of the 23rd day of June, 2009.
 


 
CARMAX, INC.
 
By:/s/ Keith D. Browning
Keith D. Browning
Executive Vice President
and Chief Financial Officer


 

